Mr. Justice Niemeyer delivered the opinion of the court. Plaintiff, suing by his mother as next friend, appeals from a judgment order dismissing his suit for damages alleged to have been sustained by him while in his mother’s womb through a fall of his mother when pregnant seven months from a second floor porch railing to a cement basement about twelve feet below. In Allaire v. St. Luke’s Hospital, 184 Ill. 359, the court held that an action did not lie for injuries alleged to have been sustained by a child in its mother’s womb. In the recent case of Amann v. Faidy, 348 Ill. App. 37, where a like question was presented, the court in an exhaustive opinion, to which we can add nothing, reviewed a number of cases from foreign jurisdictions holding that such an action as here involved could be maintained. The court, however, held that the Appellate and trial courts of this state were bound by Allaire v. St. Luke’s Hospital, supra, and that the action cannot be maintained. In this conclusion we concur. The judgment order is affirmed. Order affirmed. Friend, P. J. and Burke, J., concur.